DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2020 has been entered.
 
Response to Amendment
The amendment filed 12/24/2020 has been entered.  Claims 49-52 have been amended; no claims have been canceled; and no new claims have been added.  Claims 49-52 remain pending in the application.   The objections to claims 51 and 52 are withdrawn based on Applicant’s amendments to those claims.  The previous rejections of claims 49-52 under 35 U.S.C. 112(b) are withdrawn based on Applicant’s amendments to those claims.

Response to Arguments
Applicant’s arguments with respect to allowability of claims 49-52 over the art of record have been considered, but are moot in view of the new grounds of rejection set forth herein based on Applicant’s amendments to independent claims 49-52.
	
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application.  FIGs. 5 and 6 are flowcharts and should include only method or process steps/actions.  Thus, all references to “reception circuitry configured to” should be removed from FIGs. 5 and 6.  Further, in FIG. 6, “receive” third information for configuring a transmission waveform applied to another PUSCH transmission with a configured grant is inaccurate.  FIG. 6 corresponds to Applicant’s claim 52 which is a base station claim.  Applicant’s specification states that the base station configures/transmits the third information.  See, for example, paragraphs [0057], [0065] and [0083] of Applicant’s specification as filed.  There is no support in Applicant’s specification as filed for the base station receiving the third information.  Finally, in both FIGs. 5 and 6, all receiving steps/actions should be depicted as separate actions in the flow chart.  For example, In FIG. 5, “receive third information . .” should be shown in a separate block 516, and the specification revised accordingly.  The same applies to FIG. 6.
	Corrected drawings are required in reply to the Office action to avoid abandonment of the application. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 51 and 52 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
	Claims 51 and 52 were amended to recite “the reception circuitry is configured to receive third information for configuring a transmission waveform applied to another PUSCH transmission with a configured grant.”  This limitation adds new matter.  Claims 51 and 52 recite a base station and a method for a base station, respectively.  There is no support in Applicant’s specification as filed for the base station’s reception circuitry configured to receive third information for configuring a transmission waveform applied to another PUSCH transmission with a configured grant.  On the contrary, paragraphs [0057], [0065] and [0083] support the base station’s transmission circuitry configured to transmit third information for configuring a transmission waveform applied to another PUSCH transmission with a configured grant.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 51 and 52 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 51 and 52 were amended to recite “the reception circuitry is configured to receive third information for configuring a transmission waveform applied to another PUSCH transmission with a configured grant.”  There is insufficient antecedent basis for “the reception 
	
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 49-52 are rejected under 35 U.S.C. 103 as being unpatentable over Shimezawa et al. (US PG Pub 2019/0182812 A1, hereinafter “Shimezawa”), in view of Ly et al. (US PG Pub 2018/0116000 A1, hereinafter “Ly”), and further in view of Son et al. (US PG Pub 2014/0153452 A1, hereinafter “Son”).
	Regarding claim 49, Shimezawa teaches a user equipment (UE) (FIG. 9 terminal device 2) comprising: reception circuitry (FIG. 9 receiving unit 205) configured to receive first information for determining which of a first transmission waveform or a second transmission waveform (¶¶ [0186], [0199] base station transmits broadcasting information (reads on first information) that specifies in advance a default signal waveform; first signal waveform is assumed to be CP-OFDM, and a second signal waveform is assumed to be SC-FDMA . . . also referred to as discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-s-OFDM)) is applied to an initial  transmission (¶ [0197] NR-PUSCH is transmitted by uplink signal waveform; [0199] uplink communication can be transmitted using a predetermined signal waveform (i.e. default waveform) until the signal waveform for the uplink communication is set by RRC signaling {i.e. an initial uplink transmission uses a default signal waveform until the signal waveform is set by RRC signaling}), and reception circuitry (FIG. 9 receiving unit 205) configured to receive second information, via a dedicated RRC signaling, for determining which of the first transmission waveform or the second transmission waveform (¶ [0199] . . . predetermined signal waveform until signal waveform for the uplink communication is set by RRC signaling or the like {information regarding the signal waveform to use on uplink communication set by RRC signaling reads on second information}; ¶ [0135] discloses that the RRC signaling can be dedicated RRC signaling), is applied to a PUSCH transmission (¶ [0197] NR-PUSCH is transmitted by uplink signal waveform; [0199] uplink communication can be transmitted using a predetermined signal waveform until the signal waveform for the uplink communication is set by RRC signaling {i.e. PUSCH transmission after the initial PUSCH transmission uses waveform set by RRC signaling}); wherein a transmission waveform applied to the initial transmission is determined based on the first information in a case that the second information is configured (¶ [0199] interpreted as the default signal waveform applied to the initial PUSCH transmission (i.e. first transmission) is determined based on the broadcasting information in a case that the second information (i.e. information set by RRC signaling) is configured because the initial transmission occurs before the second information is received.  Thus, the initial/first transmission must use the default , a transmission waveform applied to the PUSCH transmission is determined based on the second information in a case that the second information is configured (¶ [0199] interpreted as a waveform applied to a PUSCH transmission after the initial PUSCH transmission is determined based on the waveform set by RRC signaling (i.e. second information) once the RRC signaling is received.  As further bolstered in ¶ [0198], when certain conditions are met, the base station can instruct the UE to  switch to an optimal waveform for uplink transmissions after the initial transmission using the default waveform), the transmission waveform applied to the PUSCH transmission is determined based on the first information in a case that the second information is not configured (¶¶ [0198], [0199] interpreted as a waveform applied to a PUSCH transmission after the initial PUSCH transmission continues to be the default waveform in the event that RRC signaling is not set by RRC signaling or the like (i.e. second information is not configured), for example, when the optimal signal waveform is already being used or when situations or conditions do not indicate that a switch is needed), the PUSCH transmission is for a different type of PUSCH transmission than the initial transmission, the second information is information for causing the UE to configure the different type of PUSCH transmission but not the MSG 3 transmission (¶ [0199] teaches that the base station can broadcast information that sets a default signal waveform to be used by a UE until the base station subsequently sets the signal waveform to be used by a UE via RRC signaling.  Thus, the first broadcasted information that sets a default signal waveform would be used by a UE attempting to connect to a base station via the random access procedure (which includes a msg 3 transmission).  Because a UE is not considered RRC connected to a base station until it successfully completes the procedure, the RRC signaling used to subsequently set the signal waveform would cause the UE to configure a PUSCH transmission after the UE is RRC connected to the base station, which reads on a different type of PUSCH transmission than the initial transmission/MSG 3 transmission.  the second information is for a different type of PUSCH transmission than the MSG 3 transmission), the first transmission waveform is DFT-S-OFDM (¶ [0186] second signal waveform is SC-FDMA . . . also referred to as discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-s-OFDM)), the second transmission waveform is CP-OFDM (¶ [0186] first signal waveform is CP-OFDM), and the reception circuitry is configured to receive third information for configuring a transmission waveform applied to another PUSCH transmission with a configured grant (¶ [0197] . . . The base station device 1 notifies the terminal device 2 of downlink control information for performing a grant (allocation) related to transmission of the uplink channel. The downlink control information includes information related to the uplink signal waveform . . . NR-PUSCH is transmitted by the uplink signal waveform  {interpreted as the UE receives third information/downlink control information for configuring a transmission waveform applied to another PUSCH transmission/transmission of an uplink channel with a configured grant/grant included in the DCI}).
	Shimezawa does explicitly teach that the initial transmission is a message 3 (MSG 3) transmission and that the PUSCH transmission is scheduled by a PDCCH.
	In analogous art, Ly (cited in the PTO-892 form mailed on 4/29/2020) teaches that the initial transmission is a message 3 (MSG 3)  transmission (¶¶ [0077] – [0078] disclose that the first network access device transmits a RAR (random access response) message format 1 or 2 including a CP-OFDM waveform resource assignment or either a CP-OFDM waveform resource assignment or a DFT-s-OFDM waveform resource assignment, respectively, for the UE to transmit Msg3 of a four-step RACH procedure transmitted on a PUSCH) {interpreted as the UE receives in a random access response (RAR) message, also known as Msg2 of a RACH procedure, first information for determining whether to apply a CP-OFDM waveform or a DFT-s-
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimezawa in order for the UE to receive information indicating which waveform to apply to a Msg3 as taught by Ly.  One would have been motivated to do so in order for the UE to send the Msg3 using a waveform that the base station is capable of receiving, thereby enabling the UE to successfully connect to the network to transmit and receive data, thereby ensuring quality of experience for the UE user.  (Ly ¶ ¶ [0077] – [0078]).  
	The combination of Shimezawa and Ly does not specifically teach that the PUSCH transmission is scheduled by a PDCCH.
	In analogous art, Son teaches that a PUSCH transmission is scheduled by a PDCCH (¶ [0207] location of a subframe of a scheduled . . . PUSCH may be indicated through a PDCCH . . . In this case, the location of the . . . PUSCH subframe may be indicated by an absolute subframe index or by the location of a relative subframe based on a scheduling PDCCH).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shimezawa and Ly in order for the PDSCH transmission to be scheduled by a PDCCH as taught by Son.  One would have been motivated to do so in order to enable cross subframe scheduling, thereby reducing the influence of interference between homogeneous or heterogeneous network which increases system throughput.  (Son ¶¶ [0007], [0207]).  

	Regarding claim 50 Shimezawa teaches a method for a user equipment (UE) (FIG. 9 terminal device 2), the method comprising: receiving first information for determining which of a first transmission waveform or a second transmission waveform (¶¶ [0186],  is applied to an initial transmission (¶ [0197] NR-PUSCH is transmitted by uplink signal waveform; [0199] uplink communication can be transmitted using a predetermined signal waveform (i.e. default waveform) until the signal waveform for the uplink communication is set by RRC signaling {i.e. an initial uplink transmission uses a default signal waveform until the signal waveform is set by RRC signaling}), and receiving second information, via a dedicated RRC signaling, for determining which of the first transmission waveform or the second transmission waveform (¶ [0199] . . . predetermined signal waveform until signal waveform for the uplink communication is set by RRC signaling or the like {information regarding the signal waveform to use on uplink communication set by RRC signaling reads on second information}; ¶ [0135] discloses that the RRC signaling can be dedicated RRC signaling), is applied to a PUSCH transmission (¶ [0197] NR-PUSCH is transmitted by uplink signal waveform; [0199] uplink communication can be transmitted using a predetermined signal waveform until the signal waveform for the uplink communication is set by RRC signaling {i.e. PUSCH transmission after the initial PUSCH transmission uses waveform set by RRC signaling}).
	Examiner notes that claim 50 also recites a wherein clause containing several contingent limitations.  The contingent limitations recite that a transmission waveform applied to transmissions is determined based either on first or second information depending on whether the second information is configured or not configured.  In particular, claim 50 recites wherein a transmission waveform applied to the MSG 3 PUSCH transmission is determined based on the first information in a case that the second information is configured, a transmission waveform applied to the PUSCH transmission is determined based on the second information in a case that the second information is configured, the transmission waveform applied to the second 
	The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  (See MPEP 2111.04)  As applied to claim 50, the broadest reasonable interpretation of the claim is that either the second the configuration is configured or is not configured.  Thus, in order to reject claim 50, prior art must teach the limitations reciting the case that the second information is configured or the limitation reciting that the second configuration is not configured.  Thus, Shimezawa further teaches wherein the transmission waveform applied to the PUSCH transmission is determined based on the first information in a case that the second information is not configured (¶¶ [0198], [0199] interpreted as a waveform applied to a PUSCH transmission after the initial PUSCH transmission continues to be the default waveform in the event that RRC signaling is not set by RRC signaling or the like (i.e. second information is not configured), for example, when the optimal signal waveform is already being used or when situations or conditions do not indicate that a switch is needed), the PUSCH transmission is for a different type of PUSCH transmission than the initial transmission, the second information is information for causing the UE to configure the different type of PUSCH transmission but not the MSG 3 transmission  (¶ [0199] teaches that the base station can broadcast information that sets a default signal waveform to be used by a UE until the base station subsequently sets the signal waveform to be used by a UE via RRC signaling.  Thus, the first broadcasted information that sets a default signal waveform would be used by a UE attempting to connect to a base station via the random access procedure (which includes a msg 3 transmission).  Because a UE is not considered RRC connected to a base station until it successfully completes the procedure, the RRC signaling used to subsequently set the signal waveform would cause the UE to configure a PUSCH transmission after the UE is RRC different type of PUSCH transmission than the initial transmission/MSG 3 transmission.  In other words, the signal waveform set by RRC signaling (i.e. second information) is for signals transmitted by the UE after the MSG 3 transmission of a random access process has already occurred which means that the second information is for a different type of PUSCH transmission than the MSG 3 transmission), the first transmission waveform is DFT-S-OFDM (¶ [0186] second signal waveform is SC-FDMA . . . also referred to as discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-s-OFDM)), the second transmission waveform is CP-OFDM (¶ [0186] first signal waveform is CP-OFDM), and the reception circuitry is configured to receive third information for configuring a transmission waveform applied to another PUSCH transmission with a configured grant (¶ [0197] . . . The base station device 1 notifies the terminal device 2 of downlink control information for performing a grant (allocation) related to transmission of the uplink channel. The downlink control information includes information related to the uplink signal waveform . . . NR-PUSCH is transmitted by the uplink signal waveform {interpreted as the UE receives third information/downlink control information for configuring a transmission waveform applied to another PUSCH transmission/transmission of an uplink channel with a configured grant/grant included in the DCI}).
	Shimezawa does explicitly teach that the initial transmission is a message 3 (MSG 3) transmission and that the PUSCH transmission is scheduled by a PDCCH.
	In analogous art, Ly (cited in the PTO-892 form mailed on 4/29/2020) teaches that the initial transmission is a message 3 (MSG 3)  transmission (¶¶ [0077] – [0078] disclose that the first network access device transmits a RAR (random access response) message format 1 or 2 including a CP-OFDM waveform resource assignment or either a CP-OFDM waveform resource assignment or a DFT-s-OFDM waveform resource assignment, respectively, for the UE to transmit Msg3 of a four-step RACH procedure transmitted on a PUSCH) {interpreted as the UE receives in a random access response (RAR) message, also known as Msg2 of a RACH 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimezawa in order for the UE to receive information indicating which waveform to apply to a Msg3 as taught by Ly.  One would have been motivated to do so in order for the UE to send the Msg3 using a waveform that the base station is capable of receiving, thereby enabling the UE to successfully connect to the network to transmit and receive data, thereby ensuring quality of experience for the UE user.  (Ly ¶ ¶ [0077] – [0078]).  
	The combination of Shimezawa and Ly does not specifically teach that the PUSCH transmission is scheduled by a PDCCH.
	In analogous art, Son teaches that a PUSCH transmission is scheduled by a PDCCH (¶ [0207] location of a subframe of a scheduled . . . PUSCH may be indicated through a PDCCH . . . In this case, the location of the . . . PUSCH subframe may be indicated by an absolute subframe index or by the location of a relative subframe based on a scheduling PDCCH).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shimezawa and Ly in order for the PDSCH transmission to be scheduled by a PDCCH as taught by Son.  One would have been motivated to do so in order to enable cross subframe scheduling, thereby reducing the influence of interference between homogeneous or heterogeneous network which increases system throughput.  (Son ¶¶ [0007], [0207]).  

Regarding claim 50, to foster compact prosecution, the claim is also interpreted and rejected for the same reasons as set forth for claim 49 (i.e. rejected based on the combination of Shimezawa, Ly and Son teaching all limitations of claim 50).  

	Regarding claim 51, Shimezawa teaches a base station (FIG. 8 base station 1) comprising: transmission circuitry (FIG. 8 transmitting unit 107) configured to transmit first information for determining which of a first transmission waveform or a second transmission waveform (¶¶ [0186], [0199] base station transmits broadcasting information (reads on first information) that specifies in advance a default signal waveform; first signal waveform is assumed to be CP-OFDM, and a second signal waveform is assumed to be SC-FDMA . . . also referred to as discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-s-OFDM)) is applied to an initial transmission (¶ [0197] NR-PUSCH is transmitted by uplink signal waveform; [0199] uplink communication can be transmitted using a predetermined signal waveform (i.e. default waveform) until the signal waveform for the uplink communication is set by RRC signaling {i.e. an initial uplink transmission uses a default signal waveform until the signal waveform is set by RRC signaling}), and transmission circuitry (FIG. 8 transmitting unit 107)  configured to transmit second information, via a dedicated RRC signaling, for determining which of the first transmission waveform or the second transmission waveform (¶ [0199] . . . predetermined signal waveform until signal waveform for the uplink communication is set by RRC signaling or the like {information regarding the signal waveform to use on uplink communication set by RRC signaling reads on second information}; ¶ [0135] discloses that the RRC signaling can be dedicated RRC signaling)), is applied to a PUSCH transmission (¶ [0197] NR-PUSCH is transmitted by uplink signal waveform; [0199] uplink communication can be transmitted using a predetermined signal waveform until the signal waveform for the uplink communication is set by RRC signaling {i.e. PUSCH transmission after the initial PUSCH transmission uses waveform set by RRC signaling}); wherein a transmission waveform applied to the initial transmission is determined based on the first information in a case that the second information is configured (¶ [0199] interpreted as the default signal waveform applied to the initial PUSCH transmission (i.e. first transmission) is determined based on the broadcasting information in a case that the second information (i.e. information set by RRC signaling) is configured because the initial transmission occurs before the second information is received.  Thus, the initial/first transmission must use the default waveform even in a case where the second information is later received via RRC signaling.  Thus, the initial/first transmission must use the default waveform even in a case where the second information is later received via RRC signaling), a transmission waveform applied to the PUSCH transmission is determined based on the second information in a case that the second information is configured ¶ [0199] interpreted as a waveform applied to a PUSCH transmission after the initial PUSCH transmission is determined based on the waveform set by RRC signaling (i.e. second information) once the RRC signaling is received.  As further bolstered in ¶ [0198], when certain conditions are met, the base station can instruct the UE to  switch to an optimal waveform for uplink transmissions after the initial transmission using the default waveform), the transmission waveform applied to the PUSCH transmission is determined based on the first information in a case that the second information is not configured (¶¶ [0198], [0199] interpreted as a waveform applied to a PUSCH transmission after the initial PUSCH transmission continues to be the default waveform in the event that RRC signaling is not set by RRC signaling or the like (i.e. second information is not configured), for example, when the optimal signal waveform is already being used or when situations or conditions do not indicate that a switch is needed), the PUSCH transmission is for a different type of PUSCH transmission than the initial transmission, the second information is information for causing the UE to configure the different type of PUSCH transmission but not the MSG 3 transmission ([0199] teaches that the base station can broadcast information that sets a default signal waveform to be used by a UE until the base station subsequently sets different type of PUSCH transmission than the initial transmission/MSG 3 transmission.  In other words, the signal waveform set by RRC signaling (i.e. second information) is for signals transmitted by the UE after the MSG 3 transmission of a random access process has already occurred which means that the second information is for a different type of PUSCH transmission than the MSG 3 transmission), the first transmission waveform is DEF-S-OFEM (for purposes of applying prior art, “DEF-S-OFEM” is interpreted as DFT-S-OFDM; ¶ [0186] second signal waveform is SC-FDMA . . . also referred to as discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-s-OFDM)), the second transmission waveform is CP-OFDM (¶ [0186] first signal waveform is CP-OFDM), and the reception circuitry is configured to receive third information for configuring a transmission waveform applied to another PUSCH transmission with a configured grant (¶ [0197] . . . The base station device 1 notifies the terminal device 2 of downlink control information for performing a grant (allocation) related to transmission of the uplink channel. The downlink control information includes information related to the uplink signal waveform . . . NR-PUSCH is transmitted by the uplink signal waveform {interpreted as the UE receives third information/downlink control information for configuring a transmission waveform applied to another PUSCH transmission/transmission of an uplink channel with a configured grant/grant included in the DCI}).
	Shimezawa does explicitly teach that the initial transmission is a message 3 (MSG 3) transmission and that the PUSCH transmission is scheduled by a PDCCH.
	In analogous art, Ly (cited in the PTO-892 form mailed on 4/29/2020) teaches that the initial transmission is a message 3 (MSG 3)  transmission (¶¶ [0077] – [0078] disclose that the first network access device transmits a RAR (random access response) message format 1 or 2 including a CP-OFDM waveform resource assignment or either a CP-OFDM waveform resource assignment or a DFT-s-OFDM waveform resource assignment, respectively, for the UE to transmit Msg3 of a four-step RACH procedure transmitted on a PUSCH) {interpreted as the UE receives in a random access response (RAR) message, also known as Msg2 of a RACH procedure, first information for determining whether to apply a CP-OFDM waveform or a DFT-s-OFDM waveform to a Msg3 transmission.  The Msg3 is an initial transmission because it is part of the random access procedure for the UE to connect to the base station (i.e. establish a RRC connected state) before it can receive dedicated signaling}). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimezawa in order for the UE to receive information indicating which waveform to apply to a Msg3 as taught by Ly.  One would have been motivated to do so in order for the UE to send the Msg3 using a waveform that the base station is capable of receiving, thereby enabling the UE to successfully connect to the network to transmit and receive data, thereby ensuring quality of experience for the UE user.  (Ly ¶ ¶ [0077] – [0078]).  
	The combination of Shimezawa and Ly does not specifically teach that the PUSCH transmission is scheduled by a PDCCH.
	In analogous art, Son teaches that a PUSCH transmission is scheduled by a PDCCH (¶ [0207] location of a subframe of a scheduled . . . PUSCH may be indicated through a PDCCH . . . In this case, the location of the . . . PUSCH subframe may be indicated by an absolute subframe index or by the location of a relative subframe based on a scheduling PDCCH).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shimezawa and Ly in 

	Regarding claim 52, Shimezawa teaches a method for a base station (FIG. 8 base station 1), the method comprising:  transmitting first information for determining which of a first transmission waveform or a second transmission waveform (¶¶ [0186], [0199] base station transmits broadcasting information (reads on first information) that specifies in advance a default signal waveform; first signal waveform is assumed to be CP-OFDM, and a second signal waveform is assumed to be SC-FDMA . . . also referred to as discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-s-OFDM)) is applied to an initial transmission (¶ [0197] NR-PUSCH is transmitted by uplink signal waveform; [0199] uplink communication can be transmitted using a predetermined signal waveform (i.e. default waveform) until the signal waveform for the uplink communication is set by RRC signaling {i.e. first PUSCH transmission is an initial PUSCH transmission before signal waveform is set by RRC signaling}), and transmitting second information, via a dedicated RRC signaling, for determining which of the first transmission waveform or the second transmission waveform (¶ [0199] . . . predetermined signal waveform until signal waveform for the uplink communication is set by RRC signaling or the like {information regarding the signal waveform to use on uplink communication set by RRC signaling reads on second information}; ¶ [0135] discloses that the RRC signaling can be dedicated RRC signaling)), is applied to a PUSCH transmission (¶ [0197] NR-PUSCH is transmitted by uplink signal waveform; [0199] uplink communication can be transmitted using a predetermined signal waveform until the signal waveform for the uplink communication is set by RRC signaling {i.e. PUSCH transmission after the initial PUSCH transmission uses waveform set by RRC signaling}).
	Examiner notes that claim 52 also recites a wherein clause containing several contingent limitations.  The contingent limitations recite that a transmission waveform applied to transmissions is determined based either on first or second information depending on whether the second information is configured or not configured.  In particular, claim 52 recites wherein a transmission waveform applied to the MSG 3 PUSCH transmission is determined based on the first information in a case that the second information is configured, a transmission waveform applied to the PUSCH transmission is determined based on the second information in a case that the second information is configured, the transmission waveform applied to the second PUSCH transmission is determined based on the first information in a case that the second information is not configured.  
	The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  (See MPEP 2111.04)  As applied to claim 52, the broadest reasonable interpretation of the claim is that either the second the configuration is configured or is not configured.  Thus, in order to reject claim 52, prior art must teach the limitations reciting the case that the second information is configured or the limitation reciting that the second configuration is not configured.  Thus, Shimezawa further teaches wherein the transmission waveform applied to the second PUSCH transmission is determined based on the first information in a case that the second information is not configured (¶¶ [0198], [0199] interpreted as a waveform applied to a PUSCH transmission after the initial PUSCH transmission continues to be the default waveform in the event that RRC signaling is not set by RRC signaling or the like (i.e. second information is not configured), for example, when the optimal signal waveform is already being used or when situations or conditions do not indicate that a switch is needed), the PUSCH transmission is for a different type of PUSCH transmission than the initial transmission, the second information is information for causing the UE to configure the different type of PUSCH transmission but not the MSG 3 transmission ([0199] teaches that the base station can broadcast information that sets a default signal waveform to be used by a UE until the base station subsequently sets the signal waveform to be used by a UE via RRC signaling.  Thus, the first broadcasted information that sets a default signal waveform would be used by a UE attempting to connect to a base station via the random access procedure (which includes a msg 3 transmission).  Because a UE is not considered RRC connected to a base station until it successfully completes the procedure, the RRC signaling used to subsequently set the signal waveform would cause the UE to configure a PUSCH transmission after the UE is RRC connected to the base station, which reads on a different type of PUSCH transmission than the initial transmission/MSG 3 transmission.  In other words, the signal waveform set by RRC signaling (i.e. second information) is for signals transmitted by the UE after the MSG 3 transmission of a random access process has already occurred which means that the second information is for a different type of PUSCH transmission than the MSG 3 transmission), the first transmission waveform is DFT-S-OFDM (¶ [0186] second signal waveform is SC-FDMA . . . also referred to as discrete Fourier transform-spread-orthogonal frequency division multiplexing (DFT-s-OFDM)), the second transmission waveform is CP-OFDM (¶ [0186] first signal waveform is CP-OFDM), and the reception circuitry is configured to receive third information for configuring a transmission waveform applied to another PUSCH transmission with a configured grant (¶ [0197] . . . The base station device 1 notifies the terminal device 2 of downlink control information for performing a grant (allocation) related to transmission of the uplink channel. The downlink control information includes information related to the uplink signal waveform . . . NR-PUSCH is transmitted by the uplink signal waveform {interpreted as the UE receives third information/downlink control information for configuring a transmission waveform applied to another PUSCH transmission/transmission of an uplink channel with a configured grant/grant included in the DCI}).
message 3 (MSG 3) transmission and that the PUSCH transmission is scheduled by a PDCCH.
	In analogous art, Ly (cited in the PTO-892 form mailed on 4/29/2020) teaches that the initial transmission is a message 3 (MSG 3)  transmission (¶¶ [0077] – [0078] disclose that the first network access device transmits a RAR (random access response) message format 1 or 2 including a CP-OFDM waveform resource assignment or either a CP-OFDM waveform resource assignment or a DFT-s-OFDM waveform resource assignment, respectively, for the UE to transmit Msg3 of a four-step RACH procedure transmitted on a PUSCH) {interpreted as the UE receives in a random access response (RAR) message, also known as Msg2 of a RACH procedure, first information for determining whether to apply a CP-OFDM waveform or a DFT-s-OFDM waveform to a Msg3 transmission.  The Msg3 is an initial transmission because it is part of the random access procedure for the UE to connect to the base station (i.e. establish a RRC connected state) before it can receive dedicated signaling}). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimezawa in order for the UE to receive information indicating which waveform to apply to a Msg3 as taught by Ly.  One would have been motivated to do so in order for the UE to send the Msg3 using a waveform that the base station is capable of receiving, thereby enabling the UE to successfully connect to the network to transmit and receive data, thereby ensuring quality of experience for the UE user.  (Ly ¶ ¶ [0077] – [0078]).  
	The combination of Shimezawa and Ly does not specifically teach that the PUSCH transmission is scheduled by a PDCCH.
	In analogous art, Son teaches that a PUSCH transmission is scheduled by a PDCCH (¶ [0207] location of a subframe of a scheduled . . . PUSCH may be indicated through a PDCCH . . . In this case, the location of the . . . PUSCH subframe may be indicated by an absolute subframe index or by the location of a relative subframe based on a scheduling PDCCH).


	Regarding claim 52, to foster compact prosecution, the claim is also interpreted and rejected for the same reasons as set forth for claim 51 (i.e. rejected based on the combination of Shimezawa, Ly and Son teaching all limitations of claim 52).  

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Takeda et al. (US PG Pub 2019/0261397 A1) – discloses transmission of the PUCCH using (CP-OFDM) or DFT-s-OFDM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413